Olivek, Judge:
These protests have been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for plaintiff and the Assistant Attorney General for the United States:
That the items marked “A” and cheeked MAD by Examiner Michael A. D’Angelo on the invoices covered by the above entitled protests, assessed with duty at the rate of 21 per cent ad valorem .under paragraph 1513, Tariff Act of 1930, as modified, as toys, and claimed to be properly dutiable at the appropriate rate under paragraph 353, Tariff Act of 1930, as modified, consist of novelty figures, not chiefly used for the amusement of children, composed in chief value of metal, and having as an essential feature an electrical element or device.
IT IS FURTHER STIPULATED AND AGREED that the above entitled protests may be submitted on this stipulation, the protests being limited to the items marked “A” as aforesaid.
This undisputed statement of the facts is sufficient to remove the present merchandise from the classification given by the collector and to establish the proper classification, as claimed by the plaintiff, *236to be under paragraph 353, Tariff Act of 1930, as modified by T.D. 55615 and supplemented by T.D. 55649, as articles in chief value of metal having as an essential feature an electrical element or device, dutiable at the appropriate rate effective on the date of entry.
To the extent indicated the protests are sustained, and judgment will be rendered accordingly.